Citation Nr: 0801162	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
December 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).  There is a representation 
issue that will also be addressed below, as part of the 
Remand development.

The veteran had requested a hearing before a Member of the 
Board; however, he withdrew that request in a June 2006 
signed statement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his lumbar strain is worse than 
currently evaluated.  

The veteran was afforded a VA examination in July 2003.  In a 
September 2005 statement, the veteran asserts that his lumbar 
strain has gotten worse since this examination and that he 
saw his private physician for treatment for his lumbar 
strain.  These records are not in the veteran's claims 
folder.  The Board is of the opinion that these records 
should be obtained, and that the veteran should be afforded 
another VA examination to determine the current level of 
severity of lumbar strain.  

Also of significance, the applicable rating criteria for 
intervertebral disc disease were amended effective 
September 23, 2002.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002).  These changes were incorporated into subsequent 
changes to the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, which are 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  Under the revised versions of the code, in effect 
from September 23, 2002 to September 25, 2003, and in effect 
from September 26, 2003, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293 (2003), DC 5243 (2007).  For other spinal 
disabilities, as of September 26, 2003, neurological 
abnormalities are to be evaluated separately from orthopedic 
symptomatology.  See 38 C.F.R. § 4.71a, DC 5235 Note (1).       

While the veteran's disability is currently evaluated as 
20 percent disabling, that rating is derived from the old DC 
5295, which essentially contemplated both neurological and 
orthopedic symptomatology.  Under the current code, if the 
veteran were to have muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, or 
sufficient limitation of motion, he could warrant an 
evaluation of 20 percent for his orthopedic symptoms and 
could possibly be given a separate rating for neurological 
symptoms, which could result in a rating in excess of 
20 percent.  The Board notes that service treatment records 
from July 2000, less than 6 months before the veteran's 
discharge, report a slight curvature of the veteran's spine, 
as well as spasm throughout the lumbosacral area.  Multiple 
medical records show that the veteran has some neurological 
complaints, and an August 2002 private treatment report shows 
an impression of right sciatic neuralgia.  
Accordingly, the examiner should be asked to evaluate any 
neurological impairment, and if present, to render an opinion 
as to whether it is caused by the veteran's service-connected 
lumbar strain.  The examiner should also be asked to 
specifically comment on whether or not the veteran has muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Ranges of motion should also 
be newly determined and set forth.  If there is neurological 
impairment, the nerve or nerve group should be identified.

The AMC/RO should also take this opportunity to ensure that 
the veteran has been given proper notice and assistance as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that as 
service connection was granted by a January 2004 rating 
decision, the veteran's claim is now one for an increased 
rating.  He has not specifically been told in any 
notification letter how to substantiate his current claim.  
The Board is also of the opinion that another attempt should 
be made to obtain the veteran's discharge examination report.  

Finally, it appears that the claims may initially have been 
filed while appellant was on active duty in California.  His 
power of attorney form designates the California Department 
of Veteran Affairs (CDVA) as his representative.  He has 
since moved to New York and of course the CDVA does not have 
any presence in the New York RO.  As such, appellant has been 
essentially unrepresented in this appeal.  He should be 
provided information on how to change representation if he 
desires, or should be notified that if he takes no action, he 
is essentially proceeding without representation.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim for 
an increased rating as required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.  Notice should also be provided 
to the appellant as to how to change 
representation to an organization that has 
offices at the New York RO.  He is 
notified that taking no action will 
essentially mean he is proceeding without 
representation and is representing himself 
in this matter.

2.  After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, any outstanding, 
relevant medical records should be 
obtained to the extent possible.  
Specifically, the veteran should be asked 
to provide VA with authorization to obtain 
relevant medical records relating to any 
recent treatment for increased back 
disability as described in the letter 
accompanying his September 2005 
substantive appeal, as well as any records 
of more recent treatment that are 
identified.  All records/responses 
received should be associated with the 
claims file.  

3.  After any outstanding records have 
been associated with the claims folder, 
but whether or not records are obtained, 
the veteran should be scheduled for a VA 
examination(s) to determine the current 
severity of orthopedic and neurological 
symptoms of his lumbar strain, if any.  
The claims folder should be made available 
to the examiner(s) for review prior to the 
examination(s).  All pertinent tests 
should be accomplished and all clinical 
findings should be reported in detail.  
Orthopedic findings, to include limitation 
of motion should be set out.

The examiner(s) are requested to comment 
specifically on the following: 

(a)	Has the veteran had any periods of 
bed rest prescribed by a physician 
during the last 12 months, and if 
so, for what total duration;

(b)	Does the veteran has muscle spasm 
or guarding severe enough to 
result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis; and, 
  
(c)	Does the veteran have any 
significant neurological deficit 
attributable to his service-
connected lumbar strain?  If so, 
please detail the neurological 
symptoms and the nerve or nerve 
groups involved.  It should also 
be indicated as to whether there 
are unilateral or bilateral 
symptoms.  

4.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
(as applicable) should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  The Board intimates 
no opinion as to the ultimate outcome in this case by the 
action taken herein.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


